AO 245B (Rev. 09/19) Judgment in a Criminal Case (lorm modified within District on Sept. 30, 2019)
Sheet 1

UNITED STATES DISTRICT COURT

Southern District of New York

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v. )
ELIO SANTANA Case Number: 1:(S1}17-CR-91-02 (LAK)
USM Number: 10555-094
) Mr. Matthew J. Kluger, Esq, (718) 293-4900
) Defendant’s Attorney ~
THE DEFENDANT:
| pleaded guilty to count(s) (S7)One and (81)Two
CJ pleaded nolo contendere to count(s)
which was accepted by the court.
[J was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
21 U.S.C. 846 Conspiracy to Distribute and Possess with Intent to 11/30/2016 ($1}One
Distribute Cocaine
18 U.S.C. 924(c)(1KA}i} Possession of a Firearm During and In Relation to 11/30/2016 {(81)Two
The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984,
[} The defendant has been found not guilty on count(s) _
iCount(s) underlying indictment [Vf is Clare dismissed on the motion of the United States.

 

__, itis ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid: If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances,

3/3/2020, Ly
Date of Imposition of Judgmeht

 
     

Foe

OSC SONY
oS SCUMENT

! ELECTRONICALLY FILED ‘Name and Title whee rows A Ketan, USO —
5 BOC #:

DATE FILED: eh 08 | oe x ld low

 

Signature of Judge

 

 

 

 

 
AO 245B (Rey, 09/19) Judgment in a Criminal Case
Sheet FA

 

 

Judgment——Page 2 of
DEFENDANT: ELIO SANTANA
CASE NUMBER: 1:($1)17-CR-91-02 (LAK}

ADDITIONAL COUNTS OF CONVICTION

Title & Section Nature of Offense Offense Ended Count
and 2 a Drug-Trafficking Offense (S1}Two
AO 245B (Rey, 09/19) Judgment in Criminal Case
Sheet 2 — Imprisonment

Judgment — Page 3 of
DEFENDANT; ELIO SANTANA

CASE NUMBER: — 1:(81)17-CR-91-02 (LAK)

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of:
42 Months on each of Counts ($71)One and (S1)Two, the terms to run concurrently.

[] The court makes the following recommendations to the Bureau of Prisons:

{] The defendant is remanded to the custody of the United States Marshal.

(] The defendant shall surrender to the United States Marshai for this district:
LJ] at ft] am OJ pm. on

L] as notified by the United States Marshal.

 

C) The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[] before 2 p.m. on

 

[] as notified by the United States Marshal.

iL] as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

 

 

RETURN
1 have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment.
UNITED STATES MARSHAL
By __

 

DEPUTY UNITED STATES MARSHAL

 
AO 245B (Rev, 09/19) Judgment in a Criminal Case
Sheet 3 — Supervised Release

 

 

Judgment—Page 4 of 6

DEFENDANT: ELIO SANTANA
CASE NUMBER: 1:($1)17-CR-91-02 (LAK)
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

NO TERM OF SUPERVISED RELEASE WAS IMPOSED

MANDATORY CONDITIONS

—"y

You must not commit another federal, state or local crime.

2. You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controfled substance. You must submit to one drug test within [5 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

L_] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. {check jfapplicable)
4. CL} You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable) .
5. L] You must cooperate in the collection of DNA as directed by the probation officer, feheck if applicable)
6. LJ You must comply with the requirements of the Sex Offender Registration and Notification Act G4 U.S.C. § 20901, ef seg.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7. C] You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 09/19) Judgment ia a Criminal Case
Sheet 5 — Criminal Monetary Penaities

Judginent — Page 5 of 6

DEFENDANT: ELIO SANTANA
CASE NUMBER: 1:($1}17-CR-91-02 (LAK)
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 200.00 $ $ $ $
i] The determination of restitution is deferred until __. An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
LJ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

Ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18°'U.S.C. § 3664(), all nonfederal victims must be paid
before the United States ts paid.

 

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
TOTALS $ - 0. 00 $ 0.00

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C, § 3612(g).

["] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
C1 the interest requirement is waived forthe LJ fine (J restitution.

[3 the interest requirement for the Cl fine (7 restitution ts modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 1£5-299,
** Justice for Victims of Trafficking Act of 2055, Pub. L. No. 114-22.

*** Findings for the total amount of losses are requived under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 6 — Schedute of Payments

Judgment — Page 6 of 6

 

DEFENDANT: ELIO SANTANA
CASE NUMBER: 1:(S1)17-CR-91-02 (LAK)

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Wf Lumpsum payment of $ 200,00 ___ due immediately, balance due

(3 _ not later than , or

[} imaccordance with [] C, Cl D A E,or LE] F below; or

B (CO Payment to begin immediately (may be combined with IC, [J D,or (IF below); or

 

C © Paymentinequal ____ feg., weekly, monthly, quarterfy) installments of $ over a period of
_ __ (@.g, months or years), tocommence ss fe.g,, 30 oF 60 days) after the date of this judgment; or
D (4 Payment in equal __ (e.g. weekly, monthly, quarterly) installments of $ __ over a period of

 

{e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or

E  [] Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time: or

F (| Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

C) Joint and Several

Case Number . ;
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(ineluding defendant number) Total Amount Amount if appropriate

Ct ‘The defendant shall pay the cost of prosecution.

O

The defendant shall pay the following court cost(s):

1 The defendant shali forfeit the defendant’s interest in the following property to the United States:
$10,000 as more fully set forth in the order of forfeiture signed on 3/3/2020.

Payments shall be applied in the following order; (1) assessment, 2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.

 

 
